COMBS, Justice.
This is the second appeal of this case. On the former appeal this court reversed and remanded the ease because of errors in the court’s charge. See 44 S.W.(2d) 1001.
Appellant is the owner and operator of the waterworks system in the city of Orange. Appellee, who was plaintiff in the court below, alleged in his petition that defendant negligently, and without his order, knowledge, or consent, turned on the water on his premises,, after it had been cut off for some time, and, certain faucets being open, the water flooded a portion of the second story of his house, damaging the wall paper, paint, and woodwork to the amount of $200, for-which he sued. The trial was to the court, a jury being waived, and at the conclusion of the evidence judgment was entered in favor of appellee for the sum of $125.
At the request of appellant, the court filed findings of fact and conclusions of law, wherein it was found, in substance, that plaintiff’s water pipes had not been connected with the pipes of defendant for some time prior to the occasion complained of, and were open at the outlets to secure proper drainage ; that defendant connected its water pipes to those of the plaintiff without proper authorization from or notice to him; that such act on the part of the defendant was negligence, proximately causing the injury to plaintiff’s house; and that plaintiff’s property had been damaged in the sum of $125.
By numerous assignments, the appellant attacks the judgment on the ground that the findings of fact above summarized have no support in the evidence. These assignments are overruled. We have carefully examined the statement of facts, and, while the evidence is not altogether clear on some of the issues, particularly as to the exact amount of the damage, nevertheless there is evidence in favor of each of the findings made by the trial court, and we are unable to say that the judgment is without support.
The judgment of the trial court is affirmed.